
	
		II
		110th CONGRESS
		1st Session
		S. 2299
		IN THE SENATE OF THE UNITED STATES
		
			November 1, 2007
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To require the Secretary of Agriculture to establish an
		  advisory committee to develop recommendations regarding the national aquatic
		  animal health plan developed by the National Aquatic Animal Health Task Force,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Aquatic Animal Health Act
			 of 2007.
		2.Oversight of
			 national aquatic animal health plan
			(a)DefinitionsIn this section:
				(1)Advisory
			 committeeThe term advisory committee means the
			 General Advisory Committee for Oversight of National Aquatic Animal Health
			 established under subsection (b)(1).
				(2)PlanThe
			 term plan means the national aquatic animal health plan developed
			 by the National Aquatic Animal Health Task Force, composed of representatives
			 of the Department of Agriculture, the Department of Commerce (including the
			 National Oceanic and Atmospheric Administration), and the Department of the
			 Interior (including the United States Fish and Wildlife Service).
				(3)SecretaryThe
			 term Secretary means the Secretary of Agriculture, acting through
			 the Administrator of the Animal and Plant Health Inspection Service.
				(b)General
			 Advisory Committee for Oversight of National Aquatic Animal Health
				(1)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Secretary, in
			 consultation with States and the private sector, shall establish an advisory
			 committee, to be known as the General Advisory Committee for Oversight
			 of National Aquatic Animal Health.
				(2)Membership
					(A)CompositionThe
			 advisory committee shall—
						(i)be
			 composed equally of representatives of—
							(I)State and tribal
			 governments; and
							(II)commercial
			 aquaculture interests; and
							(ii)consist of not
			 more than 20 members, to be appointed by the Secretary, of whom—
							(I)not less than 3
			 shall be representatives of Federal departments or agencies;
							(II)not less than 6
			 shall be representatives of State or tribal governments that elect to
			 participate in the plan under subsection (d);
							(III)not less than 6
			 shall be representatives of affected commercial aquaculture interests;
			 and
							(IV)not less than 2
			 shall be aquatic animal health experts, as determined by the Secretary.
							(B)NominationsThe
			 Secretary shall publish in the Federal Register a solicitation for, and may
			 accept, nominations for members of the advisory committee from appropriate
			 entities, as determined by the Secretary.
					(c)Recommendations
				(1)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the advisory committee shall develop and submit to the Secretary
			 recommendations regarding—
					(A)the establishment
			 and membership of appropriate expert and representative commissions to
			 efficiently implement and administer the plan;
					(B)disease- and
			 species-specific best management practices relating to activities carried out
			 under the plan; and
					(C)the establishment
			 and administration of the indemnification fund under subsection (e).
					(2)Factors for
			 considerationIn developing recommendations under paragraph (1),
			 the advisory committee shall take into consideration all emergency
			 aquaculture-related projects that have been or are being carried out under the
			 plan as of the date of submission of the recommendations.
				(d)Participation
			 by State and tribal governments and private sector
				(1)In
			 generalAny State or tribal government, and any entity in the
			 private sector, may elect to participate in the plan.
				(2)DutiesOn
			 election by a State or tribal government or entity in the private sector to
			 participate in the plan under paragraph (1), the State or tribal government or
			 entity shall—
					(A)submit to the
			 Secretary—
						(i)a
			 notification of the election; and
						(ii)nominations for
			 members of the advisory committee, as appropriate; and
						(B)as a condition of
			 participation, enter into an agreement with the Secretary under which the State
			 or tribal government or entity—
						(i)assumes
			 responsibility for a portion of the non-Federal share of the costs of carrying
			 out the plan, as described in paragraph (3); and
						(ii)agrees to act in
			 accordance with applicable disease- and species-specific best management
			 practices relating to activities carried out under the plan by the State or
			 tribal government or entity, as the Secretary determines to be
			 appropriate.
						(3)Non-Federal
			 share
					(A)In
			 generalSubject to subparagraph (B), the non-Federal share of the
			 cost of carrying out the plan—
						(i)shall be
			 determined—
							(I)by the Secretary,
			 in consultation with the advisory committee; and
							(II)on a
			 case-by-case basis for each project carried out under the plan; and
							(ii)may be provided
			 by State and tribal governments and entities in the private sector in cash or
			 in-kind.
						(B)Deposits into
			 indemnification fundThe non-Federal share of amounts in the
			 indemnification fund under subsection (e) provided by each State or tribal
			 government or entity in the private sector shall be—
						(i)zero with respect
			 to the initial deposit into the fund; and
						(ii)determined on a
			 case-by-case basis for each project carried out under the plan.
						(e)Indemnification
			 fund
				(1)EstablishmentThe
			 Secretary, in consultation with the advisory committee, shall establish a fund,
			 to be known as the indemnification fund, consisting of—
					(A)such amounts as
			 are initially deposited into the fund by the Secretary under subsection (g)(1);
			 and
					(B)such amounts as
			 are deposited into the fund by the Secretary, State and tribal governments, and
			 entities in the private sector for specific activities under the plan.
					(2)UsesThe
			 Secretary shall use amounts in the indemnification fund only to compensate
			 aquatic farmers—
					(A)the entire
			 inventory of livestock or agricultural products of which is eradicated as a
			 result of a disease control or eradication measure carried out under the plan;
			 or
					(B)for the cost of
			 disinfecting and cleaning products or equipment in response to a depopulation
			 order carried out under the plan.
					(3)Unused
			 amountsAmounts remaining in the indemnification fund on
			 September 30 of the fiscal year for which the amounts were appropriated—
					(A)shall remain in
			 the fund;
					(B)may be used in
			 any subsequent fiscal year in accordance with paragraph (2); and
					(C)shall not be
			 reprogrammed by the Secretary for any other use.
					(f)ReviewNot
			 later than 2 years after the date of enactment of this Act, the Secretary, in
			 consultation with the advisory committee, shall review, and submit to Congress
			 a report regarding—
				(1)activities
			 carried out under the plan during the preceding 2 years;
				(2)activities
			 carried out by the advisory committee; and
				(3)recommendations
			 for funding for subsequent fiscal years to carry out this section.
				(g)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $15,000,000 for each of fiscal years 2008 and 2009, of
			 which—
				(1)not less than 50
			 percent shall be deposited into the indemnification fund established under
			 subsection (e) for use in accordance with that subsection; and
				(2)not more than 50
			 percent shall be used for the costs of carrying out the plan, including the
			 costs of—
					(A)administration of
			 the plan;
					(B)implementation of
			 the plan;
					(C)training and
			 laboratory testing;
					(D)cleaning and
			 disinfection associated with depopulation orders; and
					(E)public education
			 and outreach activities.
					
